Carpenter, J.
The statute on which this information is founded, page 266, section 134, provides that “ every person who shall keep a house of ill-fame, resorted to for the purposes of prostitution or lewdness, or who shall reside in, or frequent such house, for the purposes aforesaid, shall be punished, Ac.” This statute received a judicial construction in the case of Cadwell v. The State, 17 Conn., 467. It was there held that to support an information for a violation of the statute, it was necessary for the prosecution to prove, first, that the general reputation of the house was that of a bawdy house, and second, that it was such in fact.
*525In the present case the judge charged the jury, “ that to convict on the first count, it was necessary for the -state to show that the accused kept a house reputed to be a house of ' ill-fame, resorted to for the purposes of prostitution or lewdness.” If the judge intended by this to charge the jury, that in addition to the reputation of the house, it was necessary to prove that it was in fact resorted to for the purposes of prostitution or lewdness, and we could be satisfied that the jury so understood it, we should have no difficulty in sustaining the charge, and refusing a new tidal. But we are inclined to think that the fair interpretation of the charge is, and that the jury must have so understood it, that if they were satisfied that the house was reputed to be a house of ill-fame, and was reputed to be a house resorted to for the purposes of prostitution or lewdness, it was their duty to return a verdict of guilty. If this is a correct view the charge is not only not supported by Cadwell v. The State, but is contrary to the plain provisions of the statute.
The language used will certainly admit of that construction, and it is more than probable that the jury so understood it. Thus the jury were, or might have been, misled, and induced to believe that it was their duty to convict on proof of reputation alone, without reference to the question of fact, and that entitles the defendant to a new trial.
In this opinion the other judges concurred.